DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 lines 1 and 2 recite: “the cutter housing slot including a first end and a second end”.  This appears to be a repeat limitation from claim 1 lines 3-4 which renders the limitation indefinite. 
	Claims 14 and 15 refer to “the cover” which lacks antecedent basis.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimozono (USPN 8234849).
Regarding claim 1, Shimozono discloses a shutter assembly for a lawnmower comprising: a cutter housing (11) and that includes a discharge opening (31) and a cutter housing slot (73) passing through the cutter housing, and the cutter housing slot having a first end and a second end; a shutter (40) that includes a blocking panel (42), the shutter rotatably attached to the cutter housing so as to be movable between (a) a first shutter position in which the blocking panel is positioned such that the blocking panel opens the discharge opening (Figure 4), and (b) a second shutter position in which the blocking panel is positioned such that the blocking panel closes the discharge opening (Figure 11), and the second shutter position corresponds to a mulching position; and a lever (61) attached to the shutter and extending through the cutter housing slot, the lever engageable by a user so as to move the shutter between the first shutter position and the second shutter position, and the cutter housing slot is configured to limit movement of the lever such that a range of motion of the blocking panel extends from the first shutter position to the second shutter position (Figure 7 shows that the slot is defined by limits 74).
	Examiner takes official notice that it is old and well known to use steel to form a mower deck housing.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have form the cutter housing from steel.  

Regarding claim 2, Shimozono discloses wherein the lever is fixed relative to the shutter (The lever is directly and mechanically fixed to the shutter and is not operated remotely).

Regarding claim 3, Shimozono discloses wherein the cutter housing includes a top wall (Figure 2 shows a top wall portion in which the slot is formed) and a plurality of sidewalls (11b) that are connected together in an integral manner, the top wall and the plurality of side walls defining a cavity (That houses a blade and the lever mechanical connection components), and the shutter being disposed in the cavity, the top wall of the cutter housing includes a mounting portion configured to mount a prime mover (15), and the cutter housing slot is located on the top wall and between the mounting portion and one of the side walls (Figure 2 shows that the lever and its mechanical components are located between prime mover 15 and side wall 11b).

Regarding claim 4, Shimozono discloses wherein the cutter housing slot is located closer to the mounting portion than to the one of the side walls (Figure 2 shows that the lever slot is closer to the bottom mounting portion of the prime mover 15 than to the side wall 11b).

Regarding claim 5, Shimozono discloses wherein the cutter housing slot is provided in the cutter housing in an upper portion of the cutter housing (Figure 2).

Regarding claim 6, Shimozono discloses wherein the lever is movable between: a first lever position in which the lever is at the first end of the slot; and a second lever position in which the lever is at the second end of the slot (Figure 6 shows two positions from end to end).

Regarding claim 7, Shimozono discloses wherein the lever is affixed to the shutter such that: the shutter is in the first shutter position when the lever is in the first lever position so as to allow cut clippings to be discharged through the discharge opening; and the shutter is in the second shutter position when the lever is in the second lever position so as to allow mulching of the cut clippings (Column 8 lines 23-39).

Regarding claim 8, Shimozono discloses wherein the lever includes: an attachment portion (55) that attaches to the shutter (via pin 57), an elbow member (64) having a lower elbow end and an upper elbow end, and the lower elbow end connected to the attachment portion (via additional linkages shown in figure 8), and an engagement arm that extends upwardly from the upper elbow end of the elbow member (extends upwardly to attach to lever portion 61).

Regarding claim 9, Shimozono discloses wherein the attachment portion includes a plate (Element 55 is a plate as shown in figure 6), and the plate includes at least one aperture (55a) to support a fastener (57) that attaches the plate to the shutter.

Regarding claim 10, Shimozono discloses wherein the lever further includes a grip (61) provided at an upper end of the engagement arm, the grip is configured to be grasped by a user so as to manipulate the shutter, and the grip includes a grip upper portion and a grip lower portion, the engagement arm extending through the grip lower portion, and the grip upper portion provided at an upper end of the grip lower portion (The upper end of engagement arm that is the upper portion of elbow member 64 extends into grip portion 61.  The lower portion of which is defined as the portion surrounding the a portion of the engagement arm that enters the grip and the upper portion defined as the upper end not surrounding the portion of the engagement arm that enters the grip).

Regarding claim 11, Shimozono discloses wherein the lever is fixed relative to the shutter (The lever is directly and mechanically fixed to the shutter and is not operated remotely).

Regarding claim 12, Shimozono discloses wherein the lever is connected directly to the shutter (The lever is considered to comprise its mechanical components and is directly fixed to the shutter and is not operated remotely).

Regarding claim 13, Shimozono discloses, the slot extends in a circular arc (Figure 6 shows that the slot extends in a circular arc as it is on an arc shaped plate portion 72).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimozono (USPN 8234849).
Regarding claim 17, Shimozono discloses a lawnmower comprising: a shutter assembly that includes: a cutter housing (11) that includes a discharge opening (31) and a cutter housing slot (73); a shutter (40) that includes a blocking panel (42), the shutter rotatably attached to the cutter housing so as to be movable between (a) a first shutter position in which the blocking panel is positioned such that the discharge opening is opened by the blocking panel (Figure 4), and (b) a second shutter position in 

Regarding claim 18, Shimozono discloses a front pair of wheels (12) supported on the cutter housing, a rear pair of wheels (13) supported on the cutter housing, and the cutter housing slot is located between one of the front wheels on a first side of the cutter housing and the one of the rear wheels on the first side of the housing (Figure 1 shows that the lever 61 is positioned on a first side of the mower between a front and rear wheel).
It is noted that the claim language is broad and therefore the above interpretation and rejection is deemed appropriate.  However, even upon further amendment to specifically place the lever in a different location in relation to other lawnmower elements, this feature alone would not amount to an inventive difference and would be deemed obvious as it does not solve a problem of the art or is connected to new inventive function.   

Regarding claim 19, Figure 2 shows a top wall portion extending upwards and through which the slot is formed through.  Side wall 11b extends downward from the top wall via portion 11e.  The cutter housing slot is located on the top wall at a location that is closer to the prime mover 15 than to the side wall 11b as shown in figure 2. 

Regarding claim 20, Shimozono discloses a convertible lawnmower that is configure to be converted between a discharging mode and a mulching mode, the lawnmower comprising: a cutter .

Allowable Subject Matter
Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iida (US 2003/0182916).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671